United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1992
Issued: April 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2011 appellant filed a timely appeal from a June 20, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation based on its
finding that she had the capacity to perform the selected position of appointment clerk.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 31, 2001 appellant, then a 40-year-old clerk, filed an occupational disease
claim alleging that she sustained bilateral carpal tunnel syndrome due to factors of her federal
employment. OWCP accepted the claim for bilateral tenosynovitis of the wrists.2
By decision dated July 23, 2008, OWCP determined that appellant had no loss of wageearning capacity, finding that her actual earnings as a modified mail processor effective
February 1, 2007 fairly and reasonably represented her wage-earning capacity. On November 5,
2010 it modified its July 23, 2008 determination based on the employing establishment’s
withdrawal of her position under the National Reassessment Process. OWCP paid appellant’s
compensation beginning August 28, 2010.
In a duty status report dated November 3, 2010, Dr. Ronnie D. Shade, a Board-certified
orthopedic surgeon, found that appellant could sit, stand and walk eight hours per day, lift and
carry up to 10 pounds, kneel, bend and stoop for two hours per day, twist, push and pull four
hours per day, grasp six hours per day, perform fine manipulation for four hours per day and
reach over the shoulder for two hours per day. He determined that she could not climb, drive a
vehicle or operate machinery.
On November 10, 2010 OWCP referred appellant for vocational rehabilitation.
In a work restriction evaluation dated November 15, 2010, Dr. Shade found that appellant
could sit, walk and stand for eight hours per day, reach for two hours per day, reach above the
shoulder for two hours per day, bend, stoop, squat and kneel for two hours per day, twist, push
and pull for four hours per day, perform repetitive movements of the wrists and elbows for four
hours per day and lift up to 10 pounds for eight hours per day. He further found that she could
drive a vehicle to and from work for one hour per day.
In a December 1, 2010 transferrable skills analysis, the rehabilitation counselor noted that
appellant had completed one year of college and reviewed her work history as a mail processor,
office clerk and customer service representative. She identified the positions of appointment
clerk and hospital admitting clerk as within appellant’s vocational ability and work restrictions.
In a December 6, 2010 labor market survey, the rehabilitation counselor selected the job
of appointment clerk from the Department of Labor’s Dictionary of Occupational Titles. The
position was sedentary and required frequent reaching and handling and occasional fingering.
The rehabilitation counselor identified the specific vocational preparation required as a level
three. She found that appellant met the specific vocational preparation through her work history
and experience operating office machines and working with people. The rehabilitation counselor
further determined that the position was reasonably available within her commuting area and
noted that seven employers were “actively hiring for this position.”

2

By decision dated February 13, 2008, OWCP granted appellant a schedule award for an 11 percent permanent
impairment of the right upper extremity and a 10 percent permanent impairment of the left upper extremity.

2

By letter dated December 16, 2011, OWCP advised appellant that it was providing her
with 90 days of job assistance.3 In a March 17, 2011 status report, it noted that she had not
found a position and closed the rehabilitation file. In a March 17, 2011 closure report, the
rehabilitation counselor determined that, while appellant had not found employment, the position
of appointment clerk was reasonably available and vocationally and medically suitable. She
found that wages for the position were $301.34 per week based on 2006 employment statistics.
On May 20, 2011 OWCP advised appellant of its proposed reduction in her compensation
as the evidence established that she was no longer totally disabled but had the capacity to work
as an appointment clerk for $502.34 per week. It provided her 30 days to respond to its proposed
reduction of compensation.
By decision dated June 20, 2011, OWCP reduced appellant’s compensation effective
July 3, 2011 after finding that she could earn wages of $502.34 per week as an appointment
clerk. It applied the formula set forth in Albert C. Shadrick,4 to calculate the percentage of her
loss of wage-earning capacity.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.5 Under section 8115(a), wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her
wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or her
wage-earning capacity or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect
wage-earning capacity in his or her disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience.7 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the

3

In progress reports dated January 10, 2011, Dr. Shade found that appellant could perform limited duty.

4

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

5

T.O., 58 ECAB 377 (2007).

6

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

7

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

3

principles set forth in Albert C. Shadrick8 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS
OWCP accepted that appellant sustained bilateral tenosynovitis of the wrists due to her
accepted work injury. On July 23, 2008 it determined that she had no loss of wage-earning
capacity finding that her actual earnings effective February 1, 2007 fairly and reasonably
represented her wage-earning capacity. On November 5, 2010, however, OWCP modified its
July 23, 2008 decision and paid appellant compensation for total disability beginning
August 28, 2010.
Based on Dr. Shade’s November 2010 finding that appellant could work with restrictions,
OWCP properly referred her for vocational rehabilitation. The Board finds that OWCP properly
relied upon the medical evidence in referring her for vocational rehabilitation as she was no
longer totally disabled due to residuals of her employment injury.
The Board finds, however, that OWCP did not meet its burden of proof to reduce
appellant’s compensation as the medical evidence is insufficient to support that the selected
position of appointment clerk was within her physical limitations. As the Board explained in
Mary A. Henson,9 OWCP must clarify whether the position selected is consistent with the
employee’s work tolerance restrictions. On November 15, 2010 Dr. Shade found that appellant
could perform both regular reaching and overhead reaching for no more than two hours per day.
The Department of Labor’s Dictionary of Occupational Titles, however, describes the duties of
selected position of appointment clerk as requiring frequent reaching and handling between
one-third to two-thirds of the day. Based on this evidence, OWCP did not establish that the
duties of an appointment clerk were within the restrictions set forth by Dr. Shade as the job
necessitates reaching for more than two hours a day.10 As the medical evidence does not clearly
and unequivocally establish that appellant could perform the duties of the selected position,
OWCP did not meet its burden of proof to reduce his compensation.11
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation based on its
finding that she had the capacity to perform the selected position of appointment clerk.

8

See supra note 4.

9

36 ECAB 565 (1985).

10

The Board further notes that the rehabilitation counselor indicated that the current wages for the position of
appointment clerk was $301.34 per week; however, OWCP in its June 20, 2011 decision, found that appellant could
earn wages of $502.34 per week.
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8d (October 2009); see also William H. Woods, 51 ECAB 619 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

